EXHIBIT 10.4

SECOND AMENDED AND RESTATED
SECURITY AGREEMENT #1

November __, 2006

This Second Amended and Restated Security Agreement #1 (this "Agreement") is
executed pursuant to the Amended and Restated Loan Agreement of even date
herewith. This Agreement secures the Second Amended and Restated Secured
Promissory Note in the principal amount of $4,200,000 executed pursuant to the
Amended and Restated Loan Agreement.

Secured Party

:

Debtor

:

BRAD JACOBY

GLOBAL INNOVATION CORP.

(hereinafter "Secured Party")

(hereinafter "Debtor")

For value received, Debtor hereby grants to Secured Party a security interest in
the following Collateral, as that term is hereinafter defined:

All of the stock of Best Circuit Boards, Inc.;

Any and all inventory, capital assets, accounts, accounts receivable,
receivables, contract rights, book debts, checks, notes, drafts, instruments,
chattel paper, acceptances, choses in action, any and all amounts due to Debtor
or other forms of obligations and receivables, whether now existing or hereafter
arising out of the business of Debtor, as well as any and all of the cash or
non-cash proceeds resulting from all of the foregoing;

Any and all equipment, furniture, furnishings, and fixtures, including, without
limitation, all accessories and appurtenances to, renewals or replacements of or
substitutions for any of the foregoing;

Any and all copyright rights, copyright applications, copyright registrations
and like protections in each work or authorship and derivative work thereof,
whether published or unpublished and whether or not the same also constitutes a
trade secret, now or hereafter existing, created, acquired or held
(collectively, the "Copyrights");

Any and all trade secrets, and any and all intellectual property rights in
computer software and computer software products now or hereafter existing,
created, acquired or held;

Any and all design rights which may be available to Debtor now or hereafter
existing, created, acquired or held;

All patents, patent applications and like protections including, without
limitation, improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same (collectively, the "Patents");

Any trademark and servicemark rights, whether registered or not, applications to
register and registrations of the same and like protections, and the entire
goodwill of the business of Debtor connected with and symbolized by such
trademarks (collectively, the "Trademarks");

Any and all claims for damages by way of past, present and future infringement
of any of the rights included above, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
intellectual property rights identified above;

All licenses or other rights to use any of the Copyrights, Patents or
Trademarks, and all license fees and royalties arising from such use to the
extent permitted by such license or rights;

All amendment, renewals and extensions of any of the Copyrights, Trademarks or
Patents; and

All proceeds and products of the foregoing, including, without limitation all
payments under insurance or any indemnity or warranty payable in respect of any
of the foregoing (all of (i) through and including (xi) above are referred to
collectively as the "Assets").

The Assets are operated and used and are to be used only for business and
business purposes, other than farming operations, and are not for personal,
family or household use.

The term "Collateral" as used herein means the Assets, as described or referred
to in Paragraph 1 above, now owned or hereafter acquired by Debtor, together
with the invoices, and profits received therefrom, accessions, attachments,
additions to, substitutes and replacements for, improvements of such property,
including, without limitation, the Assets described above, whether now existing
or hereafter made, including the proceeds of all such above described property,
and the insurance payable by reason of loss or damage thereto, and all proceeds
of any policy of insurance required thereon by Secured Party, including premium
refunds.

The Collateral is personal and/or intangible property, and is located at
Debtor's address/location stated on the signature page of this Agreement, unless
otherwise specifically provided in Schedule 1 attached hereto and incorporated
by this reference. The location of such assets, however, will not affect the
validity of a lien against any such assets described in Paragraph 1 above.

By its signature on this Agreement, Debtor hereby authorizes and requests that
the Register of Copyrights and the Commissioner of Patents and Trademarks record
this Agreement.

The security interest granted by this Agreement shall secure the payment and
performance of Debtor's Obligation, as the term is hereinafter defined, to
Secured Party. The term "Obligation", as used herein, means (i) all indebtedness
of Debtor to Secured Party evidenced by that certain promissory note dated of
even date herewith in the original principal amount of FOUR MILLION TWO HUNDRED
THOUSAND AND NO/l00ths Dollars ($4,200,000.00), executed by Debtor, and payable
to the order of Secured Party, together with any and all renewals and extensions
of the same or any part thereof (the "Note"); (ii) all other indebtedness and
liabilities of Debtor to Secured Party; (iii) all future advances or other value
given by Secured Party to Debtor; and (iv) any and all other debts, liabilities
and duties of every kind and character of Debtor (or of any one or more of them,
if there be more than one) to Secured Party, whether now or hereafter existing,
and regardless of whether such present or future debts, liabilities or duties
are direct or indirect, primary or secondary, joint, several or joint and
several, fixed or contingent, including, without limitation, guaranteed
indebtedness, and regardless of whether such present or future debts,
liabilities or duties may, prior to their acquisition by Secured Party, be or
have been payable to, or be or have been in favor of, some other person or have
been acquired by Secured Party in a transaction with one other than Debtor (it
being contemplated that Secured Party may make such acquisitions from others),
together with any and all renewals and extensions of such debts, liabilities and
duties, or any part thereof. Any prior grant of a security interest by Debtor or
Debtor's predecessor-in-interest to Secured Party is hereby renewed, extended
and carried forward, and shall remain in full force and effect.

Debtor represents and warrants that: (i) Debtor is the sole owner of the
Collateral, except for non-exclusive licenses granted by Debtor to its customers
in the ordinary course of business, and it is in Debtor's possession at the
location specified above unless specifically set forth on Schedule 1; (ii) to
Debtor's knowledge, each of the Patents is valid and enforceable, and no part of
the Collateral has been judged invalid or unenforceable, in whole or in part,
and no unresolved claim exists that any part of the Collateral violates the
rights of any third party; (iii) during the term of this Agreement, Debtor will
not transfer or otherwise encumber any interest in the Collateral, except for
non-exclusive licenses granted by Debtor in the ordinary course of business,
payments made by Debtor to its creditors in the ordinary course of business or
as set forth in this Agreement; (iv) Debtor shall promptly advise Secured Party
of any material change in the composition of the Collateral, including, without
limitation, any subsequent ownership right of the Debtor in or to any Trademark,
Patent or Copyright not specified in this Agreement; (v) Debtor shall (a)
protect, defend and maintain the validity and enforceability of the Trademarks,
Patents and Copyrights, (b) use its best efforts to detect infringements of the
Trademarks, Patents and Copyrights and promptly advise Secured Party in writing
of material infringements detected and (c) not allow any Trademarks, Patents or
Copyrights to be abandoned, forfeited or dedicated to the public without the
written consent of Secured Party, which shall not be unreasonably withheld
unless Debtor determines that reasonable business practices suggest that
abandonment is appropriate; (vi) Debtor shall (a) register or cause to be
registered (to the extent not already registered) with the United States Patent
and Trademark Office or the United States Copyright Office, as applicable, any
and all Copyrights, Patents, Trademarks, within thirty (30) days of the date of
this Agreement, (b) register or cause to be registered with the United States
Patent and Trademark Office or the United States Copyright Office, as
applicable, those additional intellectual property rights developed or acquired
by Debtor from time to time in connection with any product prior to the sale or
licensing of such product to any third party (including, without limitation,
revisions or additions to the intellectual property rights relating to any
Copyright, Patent or Trademark), and (c) from time to time, execute and file
such other instruments and take such further actions as Secured Party may
reasonably request from time to time to perfect or continue the perfection of
Secured Party's interest in the Collateral; (vii) to its knowledge, except for,
and upon, the filing with the United States Patent and Trademark office with
respect to the Patents and Trademarks and the Register of Copyrights with
respect to the Copyrights necessary to perfect the security interests created
hereunder and the filing of a financing statement with the appropriate
governmental authority with respect to the Collateral, and except as has been
already made or obtained, no authorization, approval or other action by, and no
notice to or filing with, any governmental authority or governmental regulatory
body is required either (a) for the grant by Debtor of the security interest
granted herein or for the execution, delivery or performance of this Agreement
by Debtor or (b) for the perfection in or the exercise by Secured Party of its
rights and remedies hereunder; (viii) upon any executive officer of Debtor
obtaining actual knowledge thereof, Debtor shall promptly notify Secured Party
in writing of any event that materially and adversely affects the value of any
Collateral, the ability of Debtor to dispose of any Collateral or the rights and
remedies of Secured Party in relation thereto, including, without limitation,
the levy of any legal process against any of the Collateral; (ix) the Collateral
is not being purchased or used for primarily personal, family or household use;
(x) the name of Debtor as it appears at the top of this Agreement is Debtor's
name as it appears in its legal formation documents; (xi) Debtor's name as it
appears at the top of this Agreement is not the assumed or business name of
Debtor unless otherwise indicated; (xii) Debtor has taken all corporate action
necessary to authorize the execution and delivery of this Agreement and the
legal agent who may be executing this Agreement on behalf of Debtor has
authority to execute and deliver this Agreement; (xiii) the statements above
concerning the location of Debtor's place of business (or chief executive
office), residence, mailing address and use and location of the Collateral are
true and correct; (xiv) except as disclosed to Secured Party on Schedule 2,
attached hereto and incorporated herein by this reference, no financing
statement covering the Collateral or any part thereof has been made, and no
security interest, other than the one herein created, has attached or been
perfected in the Collateral or in any part thereof other than as set forth on
Schedule 2; (xv) no dispute, right of setoff, counterclaim or defenses exist
with respect to any part of the Collateral; (xvi) all statements in the
documents pertaining to this transaction provided or to be provided by Debtor to
Secured Party are true and correct; and (xvii) this Agreement constitutes the
legal, valid, and binding obligation of the Debtor, enforceable in accordance
with its terms.

Debtor further represents and warrants that (i) the Collateral and the Debtor's
use thereof comply with all applicable laws, rules, and regulations, and Debtor
has obtained any consents necessary to execute, deliver and perform its
obligations under this Agreement; (ii) neither the execution or delivery by the
Debtor of this Agreement nor the performance by Debtor of its obligations
hereunder violates, conflicts with, results in a breach of, or constitutes a
default under, or will result in the creation or imposition of any lien against
or upon the Collateral of the Debtor, except as expressly stated herein,
pursuant to, or results in a change in any material term of (a) the Articles of
Incorporation or Bylaws, as amended, of any Debtor, (b) any provision of
statutory law or regulation, (c) any judgment, decree or order of any court or
any other agency of the government, or (d) any material agreement to which any
Debtor is a party or by which Debtor's Collateral is bound; (iii) all of
Debtor's filings with the Securities and Exchange Commission made pursuant to
Sections 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, are
true and correct as of the date hereof; and (iv) Debtor has been represented by
separate legal counsel in the negotiation and execution of this Agreement.

So long as any part of the Obligation remains unpaid, Debtor covenants and
agrees to: (i) use the Collateral with reasonable care, skill and caution; (ii)
keep the Collateral properly sheltered and not permit it to be damaged or
injured; (iii) pay, before delinquent, all taxes and other assessments lawfully
levied against the Collateral; (iv) from time to time promptly execute and
deliver to Secured Party all such other assignments, certificates, supplemental
documents, and financing statements and do all other acts or things as Secured
Party may reasonably request in order to more fully evidence and perfect the
security interest herein created; (v) punctually and properly perform all of
Debtor's covenants, duties, and liabilities under any other security agreement,
collateral pledge agreement or contract of any kind now or hereafter existing as
security for or in connection with payment of the Obligation, or any part
thereof, (vi) pay the Obligation in accordance with the terms of the promissory
note or other documents evidencing the Obligation, or any part thereof, (vii)
promptly furnish Secured Party with any information or documents which Secured
Party may reasonably request concerning the Collateral; (viii) allow Secured
Party to inspect the Collateral and all records of Debtor relating thereto or to
the Obligation, and to make and take away copies of such records; (ix) promptly
notify Secured Party of any change (other than a change requiring advance notice
provided for herein) in any fact or circumstances warranted or represented by
Debtor in this Agreement or in any other document furnished by Debtor to Secured
Party in connection with the Collateral or the Obligation; (x) give prior
written notice to Secured Party of any change in Debtor's place of business or
chief executive office such notice to, be given not less than fifteen (15) days
before such change is made and to specify the address, county and state to which
Debtor is moving; (xi) promptly notify Secured Party of any claim, action or
proceeding affecting title to the Collateral or any part thereof or the security
interest herein, and, at the request of Secured Party, appear in and defend, at
Debtor's expense, any such action or proceeding; (xii) except as otherwise
provided in any note or other instrument evidencing the Obligation, promptly,
after being requested by Secured Party, pay to Secured Party all amounts
actually incurred by Secured Party as court costs and/or attorney's fees
incurred by Secured, Party in enforcing this security interest and the
reasonable costs actually expended for repossession, storing, preparing for
sale, or selling any of the Collateral; and (xiii) promptly furnish Secured
Party with financial statements of Debtor upon request of Secured Party in form
and content satisfactory to Secured Party.

So long as any part of the Obligation remains unpaid, Debtor covenants and
agrees that, without the prior written consent of Secured Party, Debtor will
not:  (i) lease, sell, assign, furnish under any contract of service, transfer
or otherwise dispose of the Collateral, or any part thereof, other than in the
ordinary course of business; (ii) create any other security interest in, or
otherwise encumber the Collateral or any part thereof or permit the same to be
or become subject to any lien, attachment, execution, sequestration or other
legal or equitable process, or any encumbrance of any kind or character, except
the security interest herein created or set forth on Schedule 2; (iii) allow the
Collateral or any part thereof to become an accession to other goods, other than
in the ordinary course of business; (iv) allow the Collateral or any part
thereof to be affixed or attached to any real estate except as specifically
described above; or (v) cause or permit the Collateral to be removed from the
location specified above other than in the ordinary course of business. Debtor
further covenants not to use the Collateral or permit the same to be used for
any unlawful purpose or in any manner inconsistent with the provisions or
requirement of any policy of insurance thereon. Should any covenant, duty or
agreement of Debtor (except Debtor's covenants as to insurance) fail to be
performed in accordance with its terms hereunder, Secured Party may, but shall
never be obligated to perform or attempt to perform such covenant, duty or
agreement on behalf of Debtor, and any amount expended by Secured Party in such
performance shall become a part of the Obligation (unless such amount is not a
charge authorized by applicable law), and, at the request of Secured Party,
Debtor agrees to pay such amount to Secured Party on demand.

In the event of Debtor's default with respect to payment of the Obligation, each
person, firm or corporation obligated to make any payment to Debtor with respect
to any part of the Collateral (hereafter referred to as the "Account Debtor") is
hereby authorized and directed by Debtor to make payment directly to Secured
Party upon notice from Secured Party giving the Account Debtor notice of this
assignment and directing the Account Debtor to make payment directly to Secured
Party. The receipt issued by Secured Party and evidencing money received by
Secured Party from any Account Debtor shall be a full and complete release,
discharge and acquittance to such person, firm or corporation to the extent of
any amount so paid to Secured Party. Secured Party is authorized and empowered
on behalf of Debtor, to endorse the name of Debtor upon any check, draft or
other instrument payable to Debtor evidencing payment upon the Collateral, or
any part thereof, and to receive and apply the proceeds therefrom in accordance
with the terms hereof. All payments received by Debtor or Secured Party with
respect to the Collateral or any part thereof, at Secured Party's option, shall
be deposited in a special account by Secured Party in the name of Debtor styled
"Cash Collateral Account" and shall be applied by Secured Party as provided in
Paragraph 14 hereof. The security interest created herein shall cover all funds
in the Cash Collateral Account to secure payment of the Obligation.

If any Account Debtor of all or any part of the Collateral fails or refuses to
make payment thereof when due, Secured Party is authorized, in its discretion,
either in its own name or in the name of Debtor, to take such action, including,
without limitation, the institution of legal action as Secured Party shall deem
appropriate for the collection of the Collateral and any proceeds thereof with
respect to which a delinquency exists. Regardless of any other provision hereof,
however, Secured Party shall never be liable for its failure to collect, or for
its failure to exercise diligence in the collection of any of the Collateral or
any proceeds thereof, nor shall it be under any duty whatever to anyone except
to account for the funds that it shall actually receive hereunder. Furthermore,
Secured Party shall have no duty to fix or preserve the rights against prior
parties, if any, to the Collateral.

Debtor represents and warrants that Debtor has full right, title and ownership
to all of the Collateral described herein. Debtor further covenants that it will
not cause any of the Collateral to be sold, assigned or otherwise transferred to
any subsidiary of Debtor or to any other third party for so long as this
Agreement is in effect without the written consent of Secured Party at its sole
discretion.

Debtor further covenants and agrees to keep the Collateral insured in such
amounts, against such risks and with such insurers (i) as set forth in any note
or other document evidencing the Obligation; or (ii) if no such note or other
document provides for insurance, then such insurance as Secured Party reasonably
requires, provided, however, if the Obligation is subject in whole or in part to
the Federal Truth In Lending Act or applicable state law, such insurance will be
required by Secured Party only in compliance with such law. All such policies of
insurance shall be written for the benefit of Secured Party and Debtor, as their
interest may appear, and shall provide for at least ten (10) days' prior written
notice of cancellation to Secured Party. At the request of Secured Party, Debtor
shall promptly furnish to Secured Party evidence of such insurance in form and
content satisfactory to Secured Party. If Debtor fails to perform or observe any
applicable covenants as to insurance on the Collateral contained or referred to
herein, Secured Party may at its option obtain insurance on only Secured Party's
interest in the Collateral with any premium thereby paid by Secured Party to
become a part of the Obligation and to bear interest at Maximum Rate as defined
in the Note, such rate to be charged from the date Secured Party advances funds
to pay such premium until the amount of such premium is paid by Debtor to
Secured Party. In the event Secured Party maintains such substitute insurance,
the additional premium for such insurance shall be due and payable by Debtor to
Secured Party in accordance with specific written notification delivered to
Debtor by Secured Party or sent by Secured Party to Debtor. The obligation of
Debtor to pay any such additional premium and any interest accruing thereon
shall be secured by and entitled to all of the benefits of this Agreement. In
the event Debtor should subsequently provide Secured Party with satisfactory
evidence of maintenance by Debtor of required insurance, such substitute
insurance obtained by Secured Party shall be cancelled, and appropriate
adjustments and/or refunds shall be made by Secured Party in favor of Debtor.
Debtor hereby grants Secured Party a security interest in any refunds of
unearned premiums in connection with any cancellation, adjustment or termination
of any policy of insurance required by Secured Party and in all proceeds of such
insurance, and hereby appoints Secured Party its attorney-in-fact to endorse any
check, or document that may be payable to Debtor in order to collect such
refunds or proceeds. Any such sums collected by Secured Party shall be credited,
except to the extent applied to the purchase by Secured Party of similar
insurance, to any amounts then owing on the Obligation, and the balance, if any,
shall be promptly refunded to Debtor.

The term "default" as used herein, means the occurrence of any of the following
events: (i) the failure of Debtor to timely pay the Obligation or any part
thereof; (ii) the default or other failure of Debtor to perform any covenant,
condition, obligation or agreement of Debtor under this Agreement or any other
security document of any kind securing or assuring payment of the Obligation,
securing the collateral or any part thereof; (iii) the insolvency of Debtor;
(iv) the levy against the Collateral or any part thereof of any execution,
attachment, sequestration or other writ; (v) the appointment of a receiver of
Debtor or of the Collateral or any part thereof; (vi) the adjudication of Debtor
as a bankrupt; (vii) the filing, by way of petition or answer of any petition or
other pleading seeking adjudication of Debtor as a bankrupt, an adjustment of
Debtor's debts or any other relief under any bankruptcy reorganization, debtor's
relief or insolvency laws now or hereafter existing; (viii) when Secured Party
in good faith believes that the prospect of payment of the Obligation or
performance by Debtor of any of Debtor's covenants, agreements or other duties
hereunder is impaired; (ix) the receipt by Secured Party of information
establishing that any representation or warranty made by Debtor herein or in any
other document delivered by Debtor to Secured Party in connection herewith is
false, misleading or erroneous; (x) any action by Debtor, without the prior
written consent of Secured Party, to create in favor of anyone, other than
Secured Party, any other security interest in the Collateral or any part thereof
or otherwise encumbering or permitting the same to become subject to any lien,
attachment, execution, sequestration or other legal or equitable process; (xi)
failure by Debtor to pay any other indebtedness to Secured Party when due;
and/or (xii) an Event of Default under the Note.

Upon the occurrence of a default, in addition to any and all other rights and
remedies which Secured Party may then have hereunder or under the applicable
provision of the Uniform Commercial Code as adopted and enacted in Texas, as
amended (the "UCC") or other applicable law or agreements, Secured Party at its
option may (i) declare the entire unpaid balance of principal of and all earned
interest on the Obligation immediately due and payable, without notice of any
kind, including, without limitation, notice of intent to accelerate and notice
of acceleration, demand, or presentment, which are hereby waived, except as
otherwise expressly provided herein; (ii) require Debtor to assemble the
Collateral and deliver it to Secured Party at a place to be designated by
Secured Party which is reasonably convenient to both parties; (iii) render
unusable any equipment which may be part of the Collateral; (iv) reduce its
claim to judgment, foreclose or otherwise enforce its security interest in all
or any part of the Collateral by any available judicial procedure; (v) sell,
lease, or otherwise dispose of, at the office of Secured Party, on the premises
of Debtor or elsewhere, as chosen by Secured Party, all or any part of the
Collateral, in its then condition or following any commercially reasonable
preparation or processing, and any such sale or other disposition may be as a
unit or in parcels by public or private proceedings, and by way of one or more
contracts (it being agreed that the sale of any part of the Collateral shall not
exhaust Secured Party's power of sale, but sales may be made from time to time
until all of the Collateral has been sold or until the Obligation has been paid
in full), and at any such sale it shall not be necessary to exhibit the
Collateral; (vi) at Secured Party's discretion, retain the Collateral in
satisfaction of a promissory note or notes or other document evidencing the
Obligation whenever the circumstances are such that Secured Party is entitled to
do so under the UCC; (vii) apply by appropriate judicial proceedings for
appointment of a receiver for the Collateral or any part thereof and Debtor
hereby consents to any appointment; and/or (viii) buy the Collateral at any
public sale or private sale as permitted by the UCC and/or applicable law.
Secured Party shall be entitled to apply the proceeds of any sale or other
disposition of the Collateral in the following order: first to the payment of
all of its reasonable expenses actually incurred in collecting such proceeds,
including, without limitation, the reasonable costs actually expended for
repossessing, foreclosing, storing, preparing for sale or selling the
Collateral, reasonable attorney's fees, and legal expenses incurred by Secured
Party in collection, provided, however, that should Debtor's payment of such
charges be prohibited by law, those charges shall not be a part hereof; and next
toward payment of the balance of the Obligation in such order and manner as
Secured Party in its discretion may deem advisable. Secured Party shall account
to Debtor for any surplus. If the proceeds are not sufficient to pay the
Obligation in full, Debtor shall remain liable for any deficiency.

In the event of a default hereunder, in addition to, and without limitation
against all other remedies available to Secured Party, Secured Party shall have
the right to enter upon the premises where the Collateral is located, take
possession of the Collateral and remove the Collateral with or without judicial
process (if such taking without judicial process can be done lawfully and
without breach of the peace), and Debtor does hereby expressly waive any right
to any notice, legal process or judicial hearing prior to such taking of
possession by Secured Party. Debtor understands that the right to prior notice
and hearing is a valuable right and agrees to the waiver thereof as a part of
the consideration for and as an inducement to Secured Party to enter the Note
and this Agreement.

Reasonable notification of the time and place of any public sale of the
Collateral or reasonable notification of the time after which any private sale
or other intended disposition of the Collateral is to be made shall be sent to
Debtor and to any other person entitled under the UCC to notice; provided, that
if the Collateral is perishable, threatens to decline speedily in value, or is
of a type customarily sold on a recognized market, Secured Party may sell or
otherwise dispose of the Collateral without notifications, advertisement or
other notice of any kind. It is agreed that notice mailed or given not less than
ten (10) calendar days prior to the taking of the action to which the notice
relates is reasonable notification and notice for the purposes of this Paragraph
15.

Should any part of the Collateral come into the possession of Secured Party,
whether before or after default, Secured Party may use or operate the Collateral
for the purpose of preserving it or its value pursuant to the order of a court
of appropriate jurisdiction or in accordance with any other rights held by
Secured Party in respect of the Collateral. Debtor covenants to promptly
reimburse and pay to Secured Party, at Secured Party's request, the amount of
all reasonable expenses incurred by Secured Party in connection with its
custody, preservation, use or operation of the Collateral, provided, however,
that should the Debtor's payment of such charges be prohibited by law, those
charges shall not be a part hereof; and all such expenses shall be a part of the
Obligation. It is agreed, however, that the risk of accidental loss or damage to
the Collateral is on Debtor, and Secured Party shall have no liability whatever
for failure to obtain or maintain insurance or to determine whether any
insurance ever in force is adequate as to amount or as to the risk insured.

All rights and remedies of Secured Party hereunder are cumulative of each other
and of every other right or remedy which Secured Party may otherwise have at law
or in equity or under any other contract or document for the enforcement of the
security interest herein or the collection of the Obligation, and the exercise
of one or more rights or remedies shall not prejudice or impair the concurrent
or subsequent exercise of other rights or remedies. The failure of Secured Party
at any time to assert or exercise any rights granted by this Agreement shall not
render the Secured Party liable to any person concerned herein or deprive
Secured Party of any rights granted herein. All rights of Secured Party
hereunder may be assigned or transferred in whole or in part by Secured Party,
as it deems advisable, and the rights of Secured Party hereunder shall inure to
the benefit of its successors and assigns. All obligations of Debtor hereunder
shall bind the heirs, legal representatives, successors and assigns of Debtor.

Should any part of the Obligation be payable in installments, the acceptance by
Secured Party at any time and from time to time of part payment of the aggregate
amount of all installments then matured shall not be deemed to be a waiver of
the default then existing. No waiver by Secured Party of any default shall be
deemed to be a waiver of any other subsequent default, nor shall any such waiver
by Secured Party be deemed to be a continuing waiver. No delay or omission by
Secured Party in exercising any right or power hereunder, or under any other
documents executed by Debtor as security for or in connection with the
Obligation, shall impair any such right or power or be construed as a waiver
thereof or any acquiescence therein, nor shall any single or partial exercise of
any such right or power preclude other or further exercise thereof, or the
exercise of any other right or power of Secured Party hereunder or under such
other documents.

If the Obligation or any part thereof is given in renewal or extension or
applied toward the payment of indebtedness secured by a pledge, security
agreement or other lien, Secured Party shall be, and is hereby, subrogated to
all of the rights, titles, security interests and other liens securing the
indebtedness so renewed, extended or paid.

No provision of this Agreement or any note, instrument or document executed by
Debtor evidencing the Obligation is intended to or shall require or permit the
holder to take, receive, collect, contract for or reserve, directly or
indirectly, in money, goods or things in action, or in any other way, any
greater interest, sum or value in excess of the maximum rate of interest
permitted by the law in effect in the State of Texas, federal law, or the
governing laws of any other jurisdiction, at the applicable date. In the event
that any such excess shall be nevertheless provided for, Debtor shall not be
obligated to pay such excess, but if paid, then the excess shall be applied
against the unpaid balance of the principal sum of the Obligation or to the
extent that the principal sum of the Obligation has been paid in full by reason
of such application or otherwise, such excess shall be remitted to Debtor.

This Agreement shall not be severable or divisible in any way, but it is
specifically agreed that, if any provision should be invalid, the invalidity
shall not affect the validity of the remainder of this Agreement. Secured Party
and Debtor agree that the validity of this Agreement and all agreements and
documents executed in connection with this Agreement shall, to the extent
possible, be governed by the laws of the State of Texas.

Debtor hereby irrevocably appoints Secured Party as Debtor's attorney-in-fact,
with full authority in the place and stead of Debtor and in the name of Debtor,
from time to time in Secured Party's sole and absolute discretion, to take any
action and to execute any instrument which Secured Party may deem necessary or
advisable to accomplish the purposes of this Agreement, including, without
limitation, (i) to modify, in its sole discretion, this Security Agreement
without first obtaining Debtor's approval of or signature to such modification
by amending the definitions of Copyright, Patent and/or Trademark, as
appropriate, to include reference to any right, title or interest in any
Copyrights, Patents or Trademarks acquired by Debtor after the execution hereof
or to delete any reference to any right, title or interest in any Copyrights,
Patents or Trademarks in which Debtor no longer has or claims any right, title
or interest, (ii) to file, in its sole discretion, one or more financing or
continuation statements and amendments thereto relative to any of the Collateral
without the signature of Debtor where permitted by law and (iii) after the
occurrence of a default, to transfer the Collateral into the name of Secured
Party or a third party to the extent permitted under the UCC or applicable
United States law, as the case maybe.

All written notices permitted or required to be given pursuant to this Agreement
shall be effective if mailed or delivered to the party at the address shown on
the signature page of this Agreement or at such other address previously
designated in writing by a party hereto.

A photocopy, photographic or other reproduction of this Agreement or of any
financing statement executed in connection with this transaction may be filed as
a financing statement with any filing officer authorized to accept such filings
under the UCC as adopted in Texas or any other state in the United States.

Executed as of the date first written above.

Secured Party:

Debtor:

     

GLOBAL INNOVATION CORP.

 

901 Hemsley Lane

/s/ BRAD JACOBY

Wylie, Texas 75098

BRAD JACOBY

 

2 Balmoral

By: /s/ BRAD JACOBY

Richardson, Texas 75082

Its:                                    

